ACCEPTED
                                                                                           03-16-00355-CV
                                                                                                 11132544
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     6/14/2016 11:58:04 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK


                               NO.03-16-00355-CV
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                          IN THE COURT OF APPEALS
                                                                  6/14/2016 11:58:04 AM
                           FOR THE TIllRD DISTRICT
                                                                      JEFFREY D. KYLE
                               AUSTIN, TEXAS                               Clerk



                TEXAS OAKS rSYCHIATRIC HOSPITAL, L.P.
                     d/b/a AUSTIN OAKS HOSPITAL
                                        Appellant

                                         vs.

                                  TINA THORPE
                                             Appellee




                         JOINT MOTION TO DISMISS


TO THE HONORABLE TIllRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 42.1, Appellant and Appellee

file this joint motion to dismiss the appeal and would respectfully show this Court

as follows:

      1.      The parties have reached an agreement to settle the underlying

lawsuit. As a result, Appellant no longer wishes to pursue this appeaL

      2.      In accordance with their agreement, the parties jointly request that the

Court grant this motion and dismiss the appeaL
      3.    In further accordance with their agreement, all taxable Court costs

shall be paid by the party who incurred same.

                               Respectfully submitte~

                               EGGLESTON & BRISCOE, LLP
                               4800 Three Allen Center
                               333 Clay Street
                               Houston, Texas 77002
                               (713) 659-5100 - Telephone
                               (713) 951-9920 -Facsimile


                               ~212/(-=-
                                      David W. Smith
                                      State Bar No. 24027868
                                      dws@egglestonbriscoe.com

                               ATTORNEYS FOR APPELLANT

                               LAW OFFICES OF RICHARD PENA, P.C.
                               2211 South 1lI-35, Suite 300
                               Austin, Texas 78741
                               (512) 327-6884 - Telephone
                               (512) 327-8354 - Facsimile




                                ATTORNEYS FOR APPELLEE




                                         2
                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Scott Vasquez, counsel for Appellee, and

Appellee does not oppose dismissal and has joined this motion.




                         CERTIFICATE OF SERVICE

   I certify that a true and correct copy of the foregoing instrument was served on

the following counsel of record via electronic notification andlor facsimile on this

the £L day of June 2016:


      Scott Vasquez
      Law Offices of Richard Pena, P.C.
      2211 South ill 35, Suite 300
      Austin, Texas 78741


                                     C4<;);~  David W. Smith




                                          3